DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 108) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 7,818,840) in view of Weiss et al. (US 6,502,656), hereinafter referred to as Weiss.

Regarding claim 1, Barnett discloses a foldable cart, comprising:
	at least a first and a second connected section (housing body 18 and leg support 50), each of said sections connected with a hinge (lower triple-stop hinge 52) and pivotable with respect to each other and further including a compartment (upper housing body 12) hingedly connected (via triple-stop hinge 32) to either one of said first or said second section, said compartment having a bottom floor (upper patient support surfaces 16), four side walls (See Figs. 4 and 5) and a top cover surface (the panel flipped open, see Figs. 4 and 5), said compartment having an internal space (containing units 28, see Figs. 4 and 5).

	However, Barnett does not disclose the cart is motorized, and the cart is for containing, a motor drive system, a drive controller and a battery, wherein the battery and drive controller are electrically connected to the motor drive system and the motor drive system is mechanically linked to a least one of a drive wheel or a drive track mechanism for propelling the motorized cart; and
	wherein the motor drive system is located within said drive track mechanism.

Weiss discloses a motorized cart (10) with a drive track (tank tread assembly 420, Fig. 2D);
	a motor drive system (motor 40, drive assembly 48, Fig. 3) a drive controller (52) electrically connected to a control input (Col. 8, In. 30 – 36); and a battery (50) with an electrical connector (Col. 8, In. 25 – 29) and solar panel (Col. 8, In. 23 – 24), mechanically linked to at least one drive track mechanism (420) for propelling the motorized cart (container 10, Col. 5, Lns. 23 – 32). Weiss further discloses the motor drive system is at least partially located within the drive track mechanism (shafts 42 of the motor 40, are inserted into the drive tracks 420, Fig. 2D). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a drive track and control, as taught by Weiss, in order to yield the predictable result of providing a motive means for moving the device of Barnett, capable of traversing rough terrain, and a means of controlling the cart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611            

/KEVIN HURLEY/         Primary Examiner, Art Unit 3611